DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS document submitted 11/27/2017 is acknowledged and has been considered.

Drawings
The drawings submitted 11/27/2017 are acknowledged and acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the turbofan engine" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 and 21-26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Suchezky et al. (U.S. Patent Application Publication 2010/0212288).

In regards to claim 1, Suchezky et al (henceforth referred to as Suchezky) disclose an aircraft comprising:
Suchezky teaches a reference axis extending along at least a portion of the aircraft (see central axis of aircraft in figure 14b); 
a propulsion system having a thrust vector defining a direction of thrust of the turbofan engine.  Suchezky teaches multiple turbojet propulsion systems with corresponding 
the thrust vector being associated with a thrust vector feature.  The thrust vector of the propulsion systems of Suchezky are associated with a thrust vector axis or, in addition to, an exit plane of the propulsion system;
wherein the turbofan engine is disposed on the aircraft with the thrust vector feature oriented with respect to the reference axis of the aircraft.  The propulsion systems of Suchezky are positioned such that their “thrust vector feature” is oriented with respect to the reference axis.  Note that this is a primary feature for symmetric design.

In regards to claim 2, Suchezky discloses that the thrust vector feature is a thrust vector axis.  Suchezky teaches a thrust vector axis constituting a feature.

In regards to claim 3, Suchezky discloses that the thrust vector feature is an exit plane of the propulsion system.  Suchezky teaches an exit plane of each propulsion system constituting a feature.

In regards to claim 4, Suchezky discloses that the propulsion system comprises a turbofan engine having an exit plane at a rearward end of the engine, wherein the thrust vector feature is defined as an axis perpendicular to the exit plane.  The turbofan engine of Suchezky includes an exit plane with the direction of thrust perpendicular to this 

In regards to claim 5, Suchezky discloses a nacelle disposed at least partially over the turbofan engine, wherein the engine fan exit plane is delimited by a rearward terminal end of the nacelle.  The engines of Suchezky include nacelles with a terminal end encompassing at least a portion of the exit plane (see encompassing form including exhaust nozzle).

In regards to claim 6, Suchezky discloses that the exit plane comprises a plane formed by at least three points at the reaward terminal end of the nacelle.  The exit planes apparent in the Suchezky propulsion systems can be viewed as being formed by any number of points in/on the plane.  Note that the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.  See Product by Process Claims in section 2113 of MPEP.

In regards to claim 7, Suchezky discloses that the exit plane comprises a least square plane formed by a plurality of points disposed at the rearward terminal end of the nacelle.  Note that Suchezky teaches an exit plane at the terminal end of the propulsion systems nacelle and the method of forming the device (i.e. utilizing a least square analysis) is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.  See Product by Process Claims in section 2113 of MPEP.

In regards to claim 8, Suchezky discloses that the nacelle comprises a first cowl and a second cowl, the first cowl having a plurality of points on a rearward terminal surface thereof, the second cowl having a plurality of points on a rearward terminal surface thereof.  Suchezky teaches a cowling around the propulsion systems comprised of at least two halves and are capable of including select points in/on their surfaces;
Suchezky does not explicitly disclose that the engine fan exit plane comprises a least square plane delimited by the plurality' of points on the first cowl and the plurality of points on the second cowl.  However, Suchezky teaches an engine fan exit plane as claimed and the method of forming the device (i.e. utilizing a least square analysis) is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.  See Product by Process Claims in section 2113 of MPEP.

In regards to claim 9, Suchezky discloses that the plurality of points on the first cowl comprises at least five equally spaced points.  Any number of points is capable of being selected.

In regards to claim 10, Suchezky discloses that the plurality of points on the second cowl comprises at least five equally spaced points.  Any number of points is capable of being selected.

In regards to claim 11, Suchezky discloses that the reference axis comprises an axisextending generally longitudinally through a fuselage of the aircraft.  The reference axis as shown in Suchezky transitions through the center of the fuselage.

In regards to claim 12, Suchezky discloses that the reference axis comprises a wing symmetry axis which extends relative to a wing of the aircraft.  The reference axis as shown in Suchezky provides a symmetry axis between the two wings.

In regards to claim 13, Suchezky discloses that the propulsion system comprises a turbofan engine having a nose cone at a forward end, a tail cone at a rearward end, and a centerline axis extending from a point on the nose cone to a point on the tail cone, wherein the thrust vector feature diverges from the centerline axis.  As depicted in multiple figures, Suchezky teaches jet engines with nose and tail cones and a central axis.  Additionally, Suchezky teaches divergence of the thrust vector from the central axis of the engine construction (see figures 7a and 7b).

In regards to claim 14, Suchezky discloses that the thrust vector feature comprises a primary direction of thrust emitted by the turbofan engine. The direction of thrust emitted as shown in Suchezky constitutes a primary direction.

In regards to claim 15, Suchezky discloses a method of establishing and varying alignment of a propulsion system on an aircraft, comprising:
determining a reference axis of the aircraft; determining a thrust vector feature of the propulsion system; and aligning the propulsion system horizontally and/or vertically with respect to the aircraft by arranging the thrust vector feature relative to the reference axis of the aircraft.  Suchezky teaches establishing alignment of propulsion systems on an aircraft using a central referenced axis (item 60), determination of thrust vector “feature” (items 44) and alignment of the thrust vector feature with respect to the reference axis as depicted in figure 14b.

In regards to claim 16, Suchezky discloses that determining the reference axis of the aircraft comprises identifying an axis extending generally longitudinally through a fuselage of the aircraft (see figures).

In regards to claim 17, Suchezky discloses that determining the reference axis of the aircraft comprises identifying a wing symmetry' axis which extends relative to a wing of the aircraft.  Suchezky teaches determination of an axis central to the wings constituting a wing symmetry axis.

In regards to claim 18, Suchezky discloses that determining the thrust vector feature comprises delimiting an exit plane at a rearward end of the propulsion system and defining the thrust vector feature as an axis perpendicular to the exit plane.  Suchezky teaches at least an embodiment establishing an exit plane with a thrust vector axis perpendicular to this plane.

In regards to claim 19, although Suchezky does not explicitly teach a turbofan engine, the reference is directed to jet engine exhaust nozzle configuration in general and examiner takes Official Notice that Suchezky is targeted to jet engines in general encompassing widely used turbofans;
and wherein delimiting said exit plane further comprises assigning at least three points at a rearward terminal end of a nacelle extending over the turbofan engine, and extending a plane between said points.  Suchezky, in defining an exit plane at the propulsion cowl, establishes any number of points.

In regards to claim 21, Suchezky discloses aligning the propulsion system horizontally and/or vertically with respect to the aircraft comprises projecting an axis perpendicular to the thrust vector feature onto the reference axis and orienting the projected axis with respect to the reference axis.  Suchezky teaches performing the claimed steps as evident in the illustrations including alignment of the propulsion systems with respect to a central axis by projecting an axis that is perpendicular to the exit plane of the engine onto or relative to the central axis (see 14a and 14b).

In regards to claim 22, Suchezky discloses that the propulsion system is a jet engine in general and although Suchezky does not explicitly teach a turbofan engine, the reference is directed to jet engine exhaust nozzle configuration in general and examiner takes Official Notice that Suchezky is targeted to jet engines in general encompassing widely used turbofan engines, and wherein the axis perpendicular to the thrust vector feature is disposed in an a least square plane formed by a plurality of points located at a rearward terminal edge of a nacelle disposed over the turbofan engine.

In regards to claim 23, Suchezky discloses calculating a possible variation of the thrust vector relative to the reference axis of the aircraft due to a variation of various aircraft components; and adapting the design to account for such variations.  Note that Suchezky, in determining a thrust vector analysis, establishes some possible variation in thrust vector relative to the central axis of the airframe and the design of the aircraft compensates for such variations.

In regards to claim 24, Suchezky discloses that determining the thrust vector feature comprises determining a thrust vector axis.  The thrust vector is determined by Suchezky.

In regards to claim 25, Suchezky discloses that determining the thrust vector feature comprises determining an exit plane of the propulsion system.  Suchezky determines an exit plane for the propulsion system(s).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of claim 20, including any intervening claims and the base claim, identifying a least square plane delimited by the first and second plurality of points.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/            Primary Examiner, Art Unit 3641                                                                                                                                                                                            
.